     Case 5:18-cv-00199-TKW-MJF Document 53 Filed 08/07/20 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PANAMA CITY DIVISION

FRANKIE LEE CHAPPELL,

      Plaintiff,

v.                                               Case No. 5:18cv199-TKW-MJF
UNITED STATES OF AMERICA,

      Defendant.
                                          /

                                    ORDER

      This case is before the Court based upon the magistrate judge’s Report and

Recommendation (Doc. 52). No objections to the Report and Recommendation

were filed. Upon due consideration of the Report and Recommendation and the case

file, I agree with the magistrate judge’s determination Defendant is entitled to

summary judgment on all the claims alleged by Plaintiff in the complaint.

      Accordingly, it is ORDERED that:

      1.    The magistrate judge’s Report and Recommendation is adopted and

            incorporated by reference in this Order.

      2.    Defendant’s motion for summary judgment (Doc. 45) is GRANTED.

      3.    The Clerk shall enter judgment in favor of Defendant and close the case

            file.
Case 5:18-cv-00199-TKW-MJF Document 53 Filed 08/07/20 Page 2 of 2




DONE and ORDERED this 7th day of August, 2020.

                        T. Kent Wetherell, II
                       T. KENT WETHERELL, II
                       UNITED STATES DISTRICT JUDGE




                               2
